DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a stent assembly, classified in A61F2/07.
II. Claims 15-20, drawn to a method of delivering a branched device to a bifurcation, classified in A61F2/954.
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process, for example via transapical or subclavian access.  The implant components may also be used in the abdominal aorta to treat abdominal aortic aneurysms. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification. Further, the inventions have acquired a separate status in the art due to .
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Serge Hodgson on 5/25/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-14.  Claims 15-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Perkins et al. (Pub. No.: US 2018/0153677) in view of Chuter (Pub. No.: US 2005/0010277). 
Perkins et al. (hereinafter, Perkins) discloses an assembly comprising: a single branch stent device 102 comprising: a main body; and a branch coupling 112 extending radially from the main body (e.g., fig. 2); and a modular stent device 122 configured to be coupled to the single branch stent device (e.g., fig. 2), the modular stent device 122 comprising: a main body configured to be coupled inside of the main body of the single extending distally from a distal end of the main body of the modular stent device; and an artery leg extending distally from the distal end of the main body of the modular stent device.  Instead, Perkins discloses a main body with a radially extending coupling (fig. 2).  Chuter teaches an aortic arch aneurysm modular stent graft (fig. 26-35) including a main body (at element 654), a bypass gate 658 extending distally from a distal end of the main body of the modular stent device; and an artery leg 660 extending distally from the distal end of the main body of the modular stent device (fig. 26, 32).  This structure provides stenting from the aorta to a branch vessel (e.g., fig. 32) in an equivalent manner to Perkins’ modular stent device 122.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have substituted Perkins’ modular stent device 122 with Chuter’s modular stent device of figure 26 as an obvious equivalent substitution suitable for providing stent support at an aortic aneurysm with an arterial branch. Since both devices provide the same function, one of ordinary skill in the art would have found it obvious to substitute one for the other.  This modification would have occurred using known methods and would have yielded predictable results. 
For claim 2, Chuter does not specify the artery leg has a greater radial force than a radial force of the bypass gate, however, the depicted stents within the artery leg are smaller and more numerous than the stents within the bypass gate.  It would have been highly obvious to one of ordinary skill in the art to have selected the same material for the stents in both the artery leg and the bypass gate, and this is expected to result in the 
For claim 3, the main body of the modular stent device has a first longitudinal axis, the bypass gate has a second longitudinal axis, and the artery leg has a third longitudinal axis (fig. 26).  Chuter’s modular stent device appears to have a slight angle between the bypass gate and artery gate.  However, this structure appears to be fully capable of being parallel in a relaxed configuration, as the graft material at the junction is flexible.  If not inherent, it would have been obvious to have provided the first, second, and third longitudinal axes as parallel with one another when the modular stent device is in a relaxed configuration by providing flexible graft material that allows the components to align in a parallel fashion for easy percutaneous delivery.  
For claim 4, a length of the artery leg is greater than a length of the bypass gate (e.g., Chuter fig. 26).  
For claim 5, the length of the artery leg is measured along the third longitudinal axis, and the length of the bypass gate is measured along the second longitudinal axis (e.g., Chuter fig. 26).  
For claim 6, it would have been obvious to have provided a length of the artery leg is less than a length of the bypass gate, as Perkins teaches a short artery leg relative to the bypass gate (fig. 20) and one of ordinary skill in the art would have found it obvious to adjust the length of the components as needed for the particular anatomical location.  
For claim 7, Perkins teaches a bridging stent graft 152 configured to be coupled to the artery leg (fig. 2).  
For claim 8, the main body of the modular stent device has a first diameter, the bypass gate has a second diameter, and the artery leg has a third diameter, the first diameter being greater than the second diameter and the third diameter together at a transition region where the main body of the modular stent device meets the bypass gate and the artery leg (Chuter fig. 26 appears to have this relationship, if not inherent, it would have been obvious to have provided the main body diameter as greater than the second and third diameter together as an obvious expedient to provide space for the graft material which interconnects the device).  
For claim 9, the bypass gate and the artery leg are located within an imaginary cylinder defined by the main body of the modular stent device extended in a distal direction at the transition region (Chuter fig. 26 appears to have this relationship, if not inherent, it would have been obvious to have provided the main body diameter as greater than the second and third diameter together as an obvious expedient to provide space for the graft material which interconnects the device).    
For claim 10, Chuter does not specify stents of the artery leg have a greater radial force than stents of the bypass gate, however, the depicted stents within the artery leg are smaller and more numerous than the stents within the bypass gate.  It would have been highly obvious to one of ordinary skill in the art to have selected the same material for the stents in both the artery leg and the bypass gate, and this is expected to result in the artery leg having a greater radial force than the radial force of the bypass gate due to the shorter length of each stent within the artery leg. 
For claim 11, the bypass gate is configured to collapse relative to the artery leg (Chuter, fig. 30-35, device is collapsible for percutaneous delivery).  
For claim 12, Chuter teaches a tube graft 700 configured to be coupled to the bypass gate and extend distally therefrom for stenting the descending portion of the aortic arch.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Perkins to include a tube graft 700 coupled to the bypass gate and extend distally therefrom as taught by Chuter for the purpose of stenting the descending aortic arch.
For claim 14, the assembly further comprises a bridging stent graft 152 configured to be coupled to the branch coupling (Perkins, fig. 2)

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Perkins et al. (Pub. No.: US 2018/0153677) in view of Chuter (Pub. No.: US 2005/0010277), as applied supra, further in view of Zukowski (Pub. No.: US 2014/0316514).
Perkins in view of Chuter lacks a proximal cuff configured to be coupled to the main body of the single branch stent device and extend proximally therefrom.  Zukowski teaches a proximal cuff 1110 which is coupled to the  main body of an aortic arch graft and extends proximally therefrom (fig. 11) as a means of securing the aortic arch prosthesis to the native aortic arch through pressure against the ach (para. 59).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided Perkins in view of Chuter with a proximal cuff as taught by Zukowski for the purpose of providing additional securing of the main body to the aortic arch to prevent prosthesis migration or dislocation in use. This modification would have occurred using known methods and would have yielded predictable results. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-3243.  The examiner can normally be reached on Monday-Friday, 8 AM - 5 PM MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBA GANESAN/Primary Examiner, Art Unit 3774